Exhibit Letter to Shareholders OVERVIEW Cash flow from operations of $378 million in the second quarter exceeded our expectations and the comparable results in the same quarter last year. These strong results are attributable to higher water levels and pricing in our renewable power business, as well as stable growth in our commercial property business. The results were partly offset by lower cash flows in our North American housing and timber operations which are currently affected by weaker consumer markets. REVIEW OF OPERATIONS Renewable Power Our renewable power business had an excellent quarter, with net operating cash flow more than 50% higher than in the corresponding quarter of 2007. The results were driven by a combination of favourable factors. First, markets for most of our electricity generated were strong, with demand positively affected by the warm weather experienced in most north-eastern regions and rising fossil fuel (oil and natural gas) costs, which pushed electricity prices higher. Second, we started the quarter with above-average water storage levels and, combined with very strong inflows from higher precipitation, our generation was 5% above the expected long-term average. Furthermore, water inflows at the current time continue to remain good. On average, realized prices for our conventional hydro portfolio during the quarter were $79 per megawatt-hour compared to $71 per megawatt-hour in 2007. Most of the increases occurred in our Quebec, New York and New England portfolios.
